DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Preliminary amendment filed on 11/18/2019 has been entered. Claims 19-59 are cancelled. Claims 1-18 are pending in this application and are currently examined.   

Priority
This application is a 371 of PCT/US2018/033203 filed on 05/17/2018, which claims benefit of US Provisional Application No. 62/507,603 filed on 05/17/2017.

Information Disclosure Statement
Five information disclosure statements (IDS) filed on 02/13/2020, 08/21/2020, 11/04/2020, 03/24/2021, and 04/20/2022 have been considered.

Claim Objections
Claims 6, 8, 10, and 16 are objected to because of the following informalities: In claim 6, spell out the abbreviated “His-tag” (line 3) to “histidine-tag”. In claim 8, insert the missing word “further” immediately after the recitation “VLP is” because preceding claim has loaded with or conjugated to TRAIL. In claim 10, spell out the abbreviated “EGFR” to “epidermal growth factor receptor (EGFR)”. In claim 16, change the incorrect recitation “on its N-terminus region providing display of its C-terminus” (line 2) to “via N-terminus region of the ligand, providing display of C-terminus” because the recitation “its” refers to virus particle or VLP.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 13 recites the limitation "the platinum-based anticancer agent" in lines 1 to 2.  There is insufficient antecedent basis for this limitation in the claim. Applicant is advised to change the recitation “of claim 11” to “of claim 12”. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-10, and 12-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon or a product of nature without significantly more. The 2019 Revised Patent Subject Matter Eligibility Guidance (issued January 7, 2019)” (https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf) and “October 2019 Update: Subject Matter Eligibility (issued October 17, 2019)” (https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf), are followed here. The claim is directed to a statutory category, e.g., a composition of matter (Step 1: YES). The claim is then analyzed in Step 2A (Prong one) to determine whether it is directed to any judicial exception. The claims 1-5 and 7-10 recite a composition comprising a plant virus particle (or potato virus X; or tobacco mosaic virus) noncovalently conjugated (for example, electrostatic or van der Waals forces interaction) to tumor necrosis factor (TNF)-related apoptosis-inducing ligand (TRAIL; or a further EGFR ligand), which are products of nature. Accordingly, the claim is directed to at least one exception (Step 2A, prong one: YES). The claim is then analyzed in Step 2A (Prong two) and is deemed that this judicial exception is not integrated into a practical application because there is no indication that mixing of them to form a noncovalently conjugation changes the structure, function, or other properties of the plant virus particle (or potato virus X; or tobacco mosaic virus) and TRAIL (or a further EGFR ligand) in any marked way. Instead, the plant virus particle (or potato virus X; or tobacco mosaic virus) or TRAIL (or a further EGFR ligand) retains its naturally occurring structure and properties (e.g., cell binding and/or penetration). Thus, the claimed mixture as a whole does not display markedly different characteristics compared to the closest naturally occurring counterpart. Accordingly, the Step 2A (Prong two) is NO because this judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because prior to applicant’s invention and at the time of filing the application, mixing of the plant virus particle (or potato virus X; or tobacco mosaic virus) and TRAIL (or a further EGFR ligand; or a further phenanthriplatin, doxorubicin, or fluorescent molecule, recited in claims 12-18) was well-understood, routine and conventional in the field, as evidenced by the references under the 103 rejection below. Thus, the mixing of the plant virus particle (or potato virus X; or tobacco mosaic virus) and TRAIL (or a further EGFR ligand; or a further phenanthriplatin, doxorubicin, or fluorescent molecule), when recited at this high level of generality, does not meaningfully limit the claim, and the claim as a whole does not amount to significantly more than each “product of nature” by itself (Step 2B: NO). The claim does not qualify as eligible subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

(I) Claims 1-5 and 7-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bachmann et al. (US 2007/0248617, October 25, 2007, hereinafter referred to as Bachmann ‘617) in view of Wen et al. (Chem. Soc. Rev., 45:4074, 2016, hereinafter referred to as Wen ‘2016).
With regard to structural limitations “An agent comprising a plant (or a filamentous or a potato virus X; or a rod shaped or a tobacco mosaic) virus particle or virus-like particle (VLP) conjugated (encompassing covalently or non-covalently) to at least one tumor necrosis factor (TNF)-related apoptosis-inducing ligand (TRAIL)” (claims 1-5 and 7), and “further loaded with or conjugated to one or more of an imaging agent (or a fluorescent molecule), an anticancer agent (or phenanthriplatin or doxorubicin), or a targeting agent (or a tumor-associated receptor ligand or an EGFR ligand) (claims 8-15):
Bachmann ‘617 disclosed a composition comprising (a) a core particle with at least one first attachment site; and (b) at least one antigen or antigenic determinant with at least one second attachment site, wherein said antigen or antigenic determinant is a nonhuman TNF-superfamily-derived-peptide, wherein said second attachment site is capable of association to said first attachment site; and wherein said antigen or antigenic determinant and said core particle interact through said association, preferably to form an ordered and repetitive antigen array. Preferred embodiments of core particles suitable for use are a virus, a virus-like particle (VLP), or a bacteriophage. In some virus types, virus particle comprises a genome surrounded by a protein capsid; others have additional structures (e.g., envelopes, tails, etc.). In a further preferred embodiment, the TNF-peptide of the modified core particle and in particular of the modified VLP is derived from a vertebrate, and in particular a eutherian, TRAIL polypeptide. Such conjugates are preferably to be used for the manufacture of a medicament. Examples of suitable viruses include sindbis and other alphaviruses, Hepatitis B virus, Tobacco mosaic virus, Flock House Virus, and human Papilomavirus (pages 10/91 to 21/91, [0020, 0098, 0121, and 0144]). As used herein, the term "association" as it applies to the first and second attachment sites, refers to the binding of the first and second attachment sites that is preferably by way of at least one non-peptide bond. The nature of the association may be covalent, ionic, hydrophobic, polar, or any combination thereof. The phrase "first attachment site" refers to an element of non-natural or natural origin, to which the second attachment site located on the TNF-peptide may associate. The phrase "second attachment site" refers to an element associated with the TNF-peptide to which the first attachment site located on the surface of the core particle and virus-like particle, respectively, may associate. The first attachment site or the second attachment site of the TNF-peptide may be a protein, a polypeptide, an amino acid, a peptide, a sugar, a polynucleotide, a natural or synthetic polymer, a secondary metabolite or compound (biotin, fluorescein, retinal, digoxigenin, metal ions, phenylmethylsulfonylfluoride), or a chemically reactive group such as an amino group, a carboxyl group, a sulfhydryl group, a hydroxyl group, a guanidinyl group, histidinyl group, or a combination thereof. The first attachment site is located, typically and preferably on the surface, of the core particle such as, preferably the virus-like particle. Multiple first attachment sites are present on the surface of the core and virus-like particle, respectively, typically in a repetitive configuration (page 13/91, [0061-0063]).
Bachmann ‘617 did not explicitly disclose the limitations “a plant (or a filamentous or a potato virus X; or a rod shaped or a tobacco mosaic) virus”, “further loaded with or conjugated to phenanthriplatin, doxorubicin, or an EGFR ligand”, and “the plant virus particle or VLP is PEGylated”, required by claims 1-5, 7, and 9-14.
Wen ‘2016 disclosed that positively charged potato virus X (PVX) is able to penetrate the tumor core. PVX’s filamentous nature also allowed it to better avoid the macrophagocytic system, leading to greater tumor homing. Tobacco mosaic virus (TMV) exhibited a two-phase diffusion behavior that entailed an extremely rapid early loading phase, which could be attributed to its movement axially, acting like a needle. Other advantageous properties that are conferred by elongated particles include better margination toward the vessel wall and stronger adherence due to greater surface area for interaction, which not only have implications for tumor homing but also for enhanced targeting of cardiovascular disease. Coating of the TMV with PEG allowed the shorter rods to better avoid clearance and, to pair with their superior diffusion properties within the tumor. Surface PEGylation has been applied to many VNPs and has been established as a broadly applicable method for extending circulation time. Additionally, differences in the route of clearance were also observed, with non-PEGylated TMV and PVX filaments getting filtered through the kidneys, while PEGylated particles do not, likely due to the increase in the width of the particles after conjugation preventing renal filtration (page 4082, left col. para. 2 and 3; right col., para. 2 and 3).  Some examples of targets that have been used for specific uptake of virus-based nanoparticles include epidermal growth factor receptor (EGFR). The highly potent platinum DNA-binding drug phenanthriplatin was introduced within the TMV carrier and shown to be released under acidic conditions. Methods for conjugation have also been recently established for spheres made from thermal transitioning of TMV and utilized for the loading of doxorubicin (page 4083, left col., para. 2; page 4094, left col., para. 4; page 4092, right col., para. 2). Fig. 4, Bioconjugation reactions that can be used for virus modification (page 4079): 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substitute the generic list of virus and further agent for loading and/or conjugation as taught by Bachmann ‘617 with specific pegylated PVX or TMV and further agent (phenanthriplatin, doxorubicin, or an EGFR ligand), respectively, in view of Wen ‘2016 to better tumor penetration and systemic retention. One would have been motivated to do so because (a) Bachmann ‘617 teaches that multiple first attachment sites are present on the surface of the core and virus-like particle, respectively, typically in a repetitive configuration, and (b) Wen ‘2016 teaches that positively charged potato virus X (PVX) is able to penetrate the tumor core and to better avoid the macrophagocytic system, leading to greater tumor homing. Tobacco mosaic virus (TMV) exhibited a two-phase diffusion behavior that are conferred by elongated particles include better margination toward the vessel wall and stronger adherence. Surface PEGylation has been applied to many VNPs and has been established as a broadly applicable method for extending circulation time, described above. Thus, one of skill in the art would have a reasonable expectation that by substituting the generic list of virus and further agent for loading and/or conjugation as taught by Bachmann ‘617 with specific pegylated PVX or TMV and further agent (phenanthriplatin, doxorubicin, or an EGFR ligand), respectively, in view of Wen ‘2016 to better tumor penetration and systemic retention, one would achieve Applicant’s claims 1-5 and 7-18. "Exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results". See MPEP § 2143 [R-10.2019] [I]. 
The composition of Bachmann ‘617 in view of Wen ‘2016 meets all structural limitation of claimed agent and would carry the same properties, including “TRAIL is bound to the plant virus particle or VLP via N-terminus region of the ligand, providing display of C-terminus region for binding with death receptors on cancer cells”, “at least 100 TRAIL ligands are conjugated to the plant virus particle or VLP”, and “trimers of TRAIL monomers”, required by claims 16-18.
(II) Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bachmann et al. (US 2007/0248617, October 25, 2007, hereinafter referred to as Bachmann ‘617) in view of Wen et al. (Chem. Soc. Rev., 45:4074, 2016, hereinafter referred to as Wen ‘2016), as applied to claims 1-5 and 7-18, and further in view of Matsuura et al. (Org. Biomol. Chem., 14:7869, 2016, hereinafter referred to as Matsuura ‘2016). 
The combination and rationale for combining Bachmann ‘617 and Wen ‘2016 are disclosed above and the teachings and rationale are incorporated by reference herein.  The combination fails to teach the structural limitations “coordination bonds between nickel-coordinated nitrilotriacetic acid (Ni-NTA) modules displayed on virus particle surface and a His-tag on TRAIL”, required by claim 6.
Matsuura ‘2016 disclosed construction of an artificial viral capsid with internal Ni-NTA and its interaction with His-tagged GFP: 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 (page 7869, right col., para. 2; page 7870, Fig. 1).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substitute the generic surface modification of PVX particle as taught by Bachmann ‘617 in view of Wen ‘2016 with nickel-coordinated nitrilotriacetic acid (Ni-NTA) modules displayed on virus particle surface further in view of Matsuura ‘2016 to obtain surface displayed Ni-NTA for conjugating to TRAIL. One would have been motivated to do so because (a) Bachmann ‘617 in view of Wen ‘2016 teaches that the first attachment site of the virus particle or the second attachment site of the TNF-peptide may be metal ions, or a chemically reactive group such as an amino group, a sulfhydryl group, histidinyl group, or a combination thereof, and (b) Matsuura ‘2016 teaches construction of an artificial viral capsid with internal Ni-NTA and its interaction with His-tagged GFP, described above. Thus, one of skill in the art would have a reasonable expectation that by substituting the generic surface modification of PVX particle as taught by Bachmann ‘617 in view of Wen ‘2016 with nickel-coordinated nitrilotriacetic acid (Ni-NTA) modules displayed on virus particle surface further in view of Matsuura ‘2016 to obtain surface displayed Ni-NTA for conjugating to TRAIL, one would achieve Applicant’s claim 6. "Exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results". See MPEP § 2143 [R-10.2019] [I].

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623